                                                                     1   Richard M. Pachulski (CA Bar No. 90073)
                                                                         John D. Fiero (CA Bar No. 136557)
                                                                     2   John W. Lucas (CA Bar No. 271038)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                     3   150 California Street, 15th Floor
                                                                         San Francisco, California 94111-4500
                                                                     4   Telephone: 415.263.7000
                                                                         Facsimile: 415.263.7010
                                                                     5   Email: rpachuslki@pszjlaw.com
                                                                                jfiero@pszjlaw.com
                                                                     6          jlucas@pszjlaw.com

                                                                     7   Proposed Attorneys for Sedgwick, LLP

                                                                     8                                UNITED STATES BANKRUPTCY COURT
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                     9                                     SAN FRANCISCO DIVISION
                                                                    10   In re:                                                   Case No.: 18-31087

                                                                    11            SEDGWICK, LLP,                                  Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                  DECLARATION OF GREGORY C. READ
                                                                    12                                    Debtors.                IN SUPPORT OF FIRST DAY MOTIONS
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                  I, Gregory C. Read, hereby declare as follows:
                                                                    14
                                                                                  1.       Sedgwick, LLP, a California limited liability partnership (“Sedgwick” or the
                                                                    15
                                                                         “Debtor”), adopted a Plan of Dissolution effective as of December 31, 2017 (the “Dissolution
                                                                    16
                                                                         Plan”). The Dissolution Plan was adopted by the affirmative vote of the Debtor’s equity partners
                                                                    17
                                                                         who were eligible to vote. Immediately before Sedgwick’s adoption of the Dissolution Plan, I was a
                                                                    18
                                                                         non-equity partner. During my career, I had been a non-equity partner for approximately 10 years, an
                                                                    19
                                                                         equity partner for 32 years, and an attorney at Sedgwick for a total of 47 years.
                                                                    20
                                                                                  2.       I am knowledgeable about, and familiar with, the business and financial affairs of the
                                                                    21
                                                                         Debtor and am authorized to submit this declaration on behalf of the Debtor. If called upon to
                                                                    22
                                                                         testify, I can competently testify to the facts set forth in this Declaration.
                                                                    23
                                                                                  3.       This Declaration is divided into three parts: The first part contains general
                                                                    24
                                                                         background information regarding the members of the Dissolution Committee. The second part
                                                                    25
                                                                         describes the Debtor’s former business operations and current financial condition. The third part
                                                                    26
                                                                         contains information relevant to the various motions for relief filed on or about the Petition Date
                                                                    27
                                                                         (collectively, the “First Day Motions”).
                                                                    28


                                                                         DOCS_SF:96142.6 77998/001
                                                                     Case: 18-31087          Doc# 2    Filed: 10/02/18     Entered: 10/02/18 12:24:17        Page 1 of 18
                                                                     1                                                       I.

                                                                     2                                Background of Dissolution Committee Members

                                                                     3            4.       Shortly after the adoption of the Dissolution Plan, I became a member of the

                                                                     4   dissolution committee (the “Dissolution Committee”), along with Curtis D. Parvin (Chair) and

                                                                     5   Bruce D. Celebrezze (collectively, the “Dissolution Committee Members”). Pursuant to the

                                                                     6   Dissolution Plan, the Dissolution Committee is authorized to, among other things, wind up the

                                                                     7   Debtor’s business and affairs and to cause the ultimate dissolution of the Debtor, including through

                                                                     8   the filing of a voluntary petition under the Bankruptcy Code. Pursuant to the Dissolution Plan, the

                                                                     9   members of the Dissolution Committee are compensated at a rate of $395 per hour, except to the

                                                                    10   extent any Dissolution Committee Member elects to waive any payment.

                                                                    11            5.       I received both my B.A. (1964) and J.D. (1967) from the University of Illinois. After
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   law school, I clerked with a Central Illinois Federal District Judge, and then served three years
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   (1968-1970) in the United States Navy as a JAGC officer, and was ultimately appointed chief
                                            ATTORNEYS AT LAW




                                                                    14   prosecutor for the Fifth Naval District Law Center in Norfolk, Virginia. I joined Sedgwick in

                                                                    15   January 1971 as its twenty-ninth attorney, and have extensive experience in the areas of complex

                                                                    16   litigation, aviation, products liability and mass tort. I was a Fellow of the American College of Trial

                                                                    17   Lawyers (2005-2018) and am a member of the American Board of Trial Advocates. I served as the

                                                                    18   president of the International Association of Defense Counsel (IADC), and was one of three

                                                                    19   managing directors of the IADC's National Jury Trial Innovations Project. I was fortunate to be

                                                                    20   listed as Lawyer of the Year for Product Liability in Northern California (Best Lawyers, 2013 and

                                                                    21   2018), and as one of the top 25 product liability attorneys in the United States (The Best of the Best

                                                                    22   Guide, 2008).

                                                                    23            6.       Mr. Parvin obtained his B.S. from the University of California at Irvine in 1980 and

                                                                    24   his J.D. cum laude from Pepperdine University School of Law in 1984. He joined Sedgwick in

                                                                    25   September of 1984, and he has focused his practice on business, transportation, products liability,

                                                                    26   professional liability, environmental litigation and the defense of serious personal injury cases. Mr.

                                                                    27   Parvin also has substantial experience handling appellate matters, as well as considerable trial

                                                                    28   experience. In October 2016, he was elected to membership into the American Board of Trial


                                                                         DOCS_SF:96142.6 77998/001                         2
                                                                     Case: 18-31087          Doc# 2     Filed: 10/02/18   Entered: 10/02/18 12:24:17       Page 2 of 18
                                                                     1   Advocates (ABOTA). Mr. Parvin has been awarded an “AV Preeminent” rating by the Martindale

                                                                     2   Hubbell Peer Review Rating system, as well as being selected as one of the Top Attorneys in Orange

                                                                     3   County by Orange Coast Magazine in 2010. Curtis also served as the office managing partner of the

                                                                     4   Orange County Office and was thus a member of the Sedgwick Management Committee, served as

                                                                     5   Chair of the firm’s Commercial Division, and served on the Sedgwick Executive Committee.

                                                                     6            7.       Mr. Celebrezze obtained his A.B. with high honors from Notre Dame in 1976,

                                                                     7   followed by his J.D. from the University of Michigan Law School in 1979. He joined Sedgwick in

                                                                     8   October, 1982, remained at the firm until 1991, and then returned to the firm in 2002, and has been

                                                                     9   practicing in the field of insurance law for virtually his entire legal career. As one of the country's

                                                                    10   leading insurance industry litigators, he has represented a wide variety of international, national and

                                                                    11   regional insurers. Mr. Celebrezze has received many honors and recognitions for his insurance work
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   and excellence. He currently serves as the Immediate Past President of the prestigious American
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   College of Coverage Counsel. He has repeatedly been recognized by the pre-eminent legal directory
                                            ATTORNEYS AT LAW




                                                                    14   Chambers USA as a leader of insurance held in the highest esteem by his peers. Mr. Celebrezze has

                                                                    15   served as a former senior director and member of the Executive Committee of the Federation of

                                                                    16   Defense and Corporate Counsel. He served on the Civil Grand Jury for the City and County of San

                                                                    17   Francisco and for sixteen years was a member of the board, including four years as President, of the

                                                                    18   Mechanics’ Institute in San Francisco. He served on Sedgwick's Management Committee, as Chair

                                                                    19   of the Firm’s Insurance Division, on the Executive Committee, and most recently as Sedgwick's

                                                                    20   Assistant General Counsel and Interim General Counsel.

                                                                    21                                                      II.

                                                                    22   A.       Introduction

                                                                    23            8.       Sedgwick’s roots trace back to 1933, approximately 85 years ago, when enterprising

                                                                    24   attorneys Gordon Keith and Frank Creede started their own firm, Keith and Creede, in San

                                                                    25   Francisco. It became Keith, Creede & Sedgwick in approximately 1945, and then Sedgwick Detert,

                                                                    26   Moran & Arnold in 1959 when the firm then had only 14 attorneys. The firm shortened its name to

                                                                    27   Sedgwick LLP in 2011.

                                                                    28


                                                                         DOCS_SF:96142.6 77998/001                        3
                                                                     Case: 18-31087          Doc# 2    Filed: 10/02/18   Entered: 10/02/18 12:24:17         Page 3 of 18
                                                                     1            9.       From that one relatively small office in 1959, Sedgwick grew steadily and

                                                                     2   strategically until it became an international AmLaw 250 law firm with offices in 13 US cities, plus

                                                                     3   London and Bermuda. In order to satisfy increasing demand by its clients for representation around

                                                                     4   the country, Sedgwick opened offices in Los Angeles (1979), London and New York (1985), Orange

                                                                     5   County (1988), Chicago (1989), Newark and Dallas (2001), Houston, Austin and Bermuda (2006),

                                                                     6   Fort Lauderdale (2009), Washington, DC and Seattle (2011), and Miami (2013). It provided its

                                                                     7   clients and attorneys with a national footprint and the ability to provide first class legal services to

                                                                     8   clients nationwide and for the insurance markets in London and Bermuda. It established a well-

                                                                     9   deserved reputation for high-end insurance work and as one of the preeminent product liability firms

                                                                    10   in the country. Sedgwick was known for its excellent trial lawyers who were able to try the toughest

                                                                    11   and most significant cases for its corporate clients, and its top flight insurance counsel who
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   represented insurance companies in major insurance-related cases.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   B.       Debtor’s Prepetition Credit Facility
                                            ATTORNEYS AT LAW




                                                                    14            10.      Citibank, N.A. (“Citibank”) was the Debtor’s only prepetition secured creditor.

                                                                    15   Under a Second Amended and Restated Secured Loan Agreement, dated December 31, 2009 (as

                                                                    16   amended, the “Credit Agreement”), Citibank made a revolving line of credit and term loan

                                                                    17   available to the Debtor. The parties also entered into and executed various other agreements and

                                                                    18   documents, which together with the Credit Agreement, are referred to herein as the “Prepetition

                                                                    19   Loan Documents.” The Debtor’s obligations under the Prepetition Loan Documents were secured

                                                                    20   by a blanket lien against all assets, including the Debtor’s accounts receivable.

                                                                    21            11.      Through the Prepetition Loan Documents, the Debtor obtained a $17 million

                                                                    22   revolving line of credit (the “Line of Credit”) net of any undrawn of letters of credit commitments

                                                                    23   (the “Letters of Credit”).

                                                                    24            12.      On or about August 10, 2017, Citibank terminated the Credit Agreement because the

                                                                    25   Debtor was no longer in compliance with a covenant provision that required minimum number of

                                                                    26   equity partners. After the termination, the Debtor worked consensually with Citibank to begin

                                                                    27   repaying the outstanding amounts under the Line of Credit (which was approximately $3 million)

                                                                    28


                                                                         DOCS_SF:96142.6 77998/001                         4
                                                                     Case: 18-31087          Doc# 2    Filed: 10/02/18    Entered: 10/02/18 12:24:17         Page 4 of 18
                                                                     1   and also cash collateralize seven undrawn Letters of Credit in the approximate aggregate amount of

                                                                     2   $6,000,000 that secured the Debtor’s obligations under certain office leases.

                                                                     3            13.      During the next five-six months, the Debtor worked with Citibank to repay this

                                                                     4   secured obligation to the firm. To this end, the Line of Credit was repaid in full in November 2017

                                                                     5   and the undrawn Letters of Credit were fully collateralized in February 2018. As of the Petition

                                                                     6   Date, Citibank is not owed anything on account of the Prepetition Loan Documents, except for

                                                                     7   certain de minimis administrative banking charges that were incurred in the ordinary course.

                                                                     8   C.       The Debtor’s Assets and Liabilities

                                                                     9            14.      As of the Petition Date, the Debtor’s assets consist principally of $1,565,750 in cash,

                                                                    10   accounts receivable with a face amount of over $4-5 million, accounts receivable with an estimated

                                                                    11   recoverable value of approximately $1.5 million, distributions from the Debtor’s related UK LLP in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   an amount of no less than $725,000, and certain potential affirmative claims against former equity
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   partners regarding distributions of capital or compensation draws that were off-set by reasonably
                                            ATTORNEYS AT LAW




                                                                    14   equivalent value.

                                                                    15            15.      As of the Petition Date, there are approximately $32.6 million in claims arising from

                                                                    16   the termination of office leases, which does not take into account the capping of claims, mitigation,

                                                                    17   and review and reconciliation),1 approximately $9.2 million in accounts payable, a de minimis

                                                                    18   amount in taxes, and certain contingent claims of retired partners for anticipated unfunded payments.

                                                                    19   To the best of my knowledge, there are no liens or security interests on the Debtor’s accounts

                                                                    20   receivable or proceeds thereof.

                                                                    21   D.       Events Precipitating the Debtor’s Commencement of the Case

                                                                    22            16.      In January 2017, the Debtor prepared for the new-year like all others. The firm

                                                                    23   evaluated and revised its business plan to help ensure that its projections for the year were realistic.

                                                                    24   At this time, Sedgwick had approximately 50 equity partners, 44 non-equity partners, 36 contract

                                                                    25   partners, and 88 associates practicing in thirteen offices in the United States. In addition, the Debtor

                                                                    26

                                                                    27
                                                                         1
                                                                    28     It should be noted that prior to the Petition Date Sedgwick consensually terminated or assigned five of its non-
                                                                         residential real property office leases.

                                                                         DOCS_SF:96142.6 77998/001                                5
                                                                     Case: 18-31087          Doc# 2       Filed: 10/02/18        Entered: 10/02/18 12:24:17               Page 5 of 18
                                                                     1   also employed approximately 350 individuals in various administrative roles. At the outset of 2017,

                                                                     2   it was business as usual.

                                                                     3            17.      On or about January 5, 2017, the equity partners associated with Sedgwick’s Newark,

                                                                     4   New Jersey office announced they were leaving the partnership to start their own firm. Their

                                                                     5   disassociation with the firm became effective on January 31, 2017 and other than three attorneys

                                                                     6   resulted in the entire office leaving the firm, which included approximately 45 other attorneys and

                                                                     7   staff. A few days later, on or about January 7, 2017, the primary partners associated with Sedgwick’s

                                                                     8   Dallas, Texas office announced they were leaving the partnership to join Drinker Biddle & Reath

                                                                     9   LLP. Their disassociation with the firm also became effective on January 31, 2017 and like the New

                                                                    10   Jersey office resulted in virtually the entire office leaving the firm, which included approximately 38

                                                                    11   attorneys and staff.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            18.      The departure of these equity partners (and the associated attorneys and staff) was not
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   expected. Sedgwick responded quickly to the departures of the New Jersey office by subletting most
                                            ATTORNEYS AT LAW




                                                                    14   of the office space to the new firm and assigned the Dallas office lease to Drinker Biddle. In

                                                                    15   response to the departures, Sedgwick was able to quickly address these long term liabilities by

                                                                    16   shifting or eliminating the overhead. At the same time, the equity partners decided to reduce their

                                                                    17   compensation draws and the firm’s chief financial officer analyzed the financial impact caused by

                                                                    18   these departures and determined the firm continued to be viable. Over time during 2017, while the

                                                                    19   firm adjusted to the changes, Sedgwick determined that it would be prudent to reduce draws to help

                                                                    20   ensure the firm continued to be stable.

                                                                    21            19.      Sedgwick continued to closely monitor its operations, work in progress, accounts

                                                                    22   receivables, and new originations. In February 2017, Sedgwick held a partner meeting to further

                                                                    23   analyze, assess and discuss the needs and direction of the firm. Sedgwick again determined that it

                                                                    24   was best practice to maintain the draws being paid to equity partners. The firm was generally paying

                                                                    25   its debts as they came due. Unlike many other law firms that have dissolved and wound up their

                                                                    26   affairs through a formal bankruptcy process, Sedgwick was not operating the firm or paying equity

                                                                    27   partners by borrowing millions of dollars without regard to account receivables, work in progress, or

                                                                    28   prospective originations. Sedgwick was compensating its equity partners in accordance with its


                                                                         DOCS_SF:96142.6 77998/001                          6
                                                                     Case: 18-31087          Doc# 2    Filed: 10/02/18     Entered: 10/02/18 12:24:17       Page 6 of 18
                                                                     1   projections, and in most cases in amounts substantially less than the partners were entitled given the

                                                                     2   amount of time and effort they spent for the remainder of the year continuing to bill, originate

                                                                     3   business, and helping provide the firm with a bridge to a merger, acquisition, or re-sized firm.

                                                                     4            20.      After the equity partner departures January 31, 2017, Sedgwick was able to operate

                                                                     5   the firm in the ordinary course and without any substantial changes as a result of the quick actions

                                                                     6   taken by the firm. While one equity partner from the Los Angeles office left at the end of March

                                                                     7   2017, Sedgwick and its CFO believed the firm was stable. In April 2017, Citibank (the firm’s lender)

                                                                     8   sent Sedgwick a reservation of rights letter regarding the covenant requirements the number of

                                                                     9   equity partners. At this time, Citibank and the Debtor did not adjust the covenant downward because

                                                                    10   neither party believed that circumstances warranted any change. With over 85% of its equity

                                                                    11   partnership remaining intact, the firm and its equity partners remained committed to stay while
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Sedgwick adjusted to the type of changes that comes with the contraction and expansion all law
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   firms face as they react to a changing economy and legal markets.
                                            ATTORNEYS AT LAW




                                                                    14            21.      By May 2017, the firm continued to reshape itself. The equity partner who ran

                                                                    15   Sedgwick’s Washington D.C. office left and five equity partners left from the Los Angeles and San

                                                                    16   Francisco offices. Again, these departures were in step with the development of Sedgwick’s

                                                                    17   evolving business plan. The equity partners who most recently left were on the lower end of the

                                                                    18   spectrum of revenue generation. Their departure relieved the firm from having to compensate them.

                                                                    19   The firm looked to wind down the Washington D.C. office because the rent was expensive and

                                                                    20   subletted a portion of its San Francisco office (2 of its 5 floors) to offset administrative overhead.

                                                                    21   Thus, as the firm’s composition changed, Sedgwick worked to reshape the firm so that it could

                                                                    22   operate in a new environment.

                                                                    23            22.      Even though Sedgwick had not been drawing on its Line of Credit, on or about

                                                                    24   August 10, 2017, Citibank terminated the Debtor’s credit facility. While the termination of the

                                                                    25   Credit Agreement and immediate repayment requirements presented some challenges to the firm,

                                                                    26   Sedgwick continued to operate with a view that the firm would be able to continue in connection

                                                                    27   with a merger or acquisition or a scaled down version of the existing firm.

                                                                    28


                                                                         DOCS_SF:96142.6 77998/001                         7
                                                                     Case: 18-31087          Doc# 2    Filed: 10/02/18    Entered: 10/02/18 12:24:17        Page 7 of 18
                                                                     1            23.      For example, after the departure of the New Jersey and Dallas offices and through the

                                                                     2   fall of 2017, Sedgwick engaged in merger/acquisition discussions with a number of other law firms.

                                                                     3   Initially, it was Sedgwick’s desire to merge its entire firm with another firm. As most know,

                                                                     4   wholesale mergers not only take time but they prove to be difficult because conflict of interest tend

                                                                     5   to prevent mergers without severing portions of the firm. Sedgwick considered other options. For

                                                                     6   example, the firm marketed its litigation and insurance practices separately. The firm marketed

                                                                     7   portions of its litigation and insurance groups on a regional basis. In the end, Sedgwick was in active

                                                                     8   and substantive discussions with approximately six major law firms. Sedgwick considered whether

                                                                     9   there were models to maintain the firm but with a smaller footprint and smaller equity partner and

                                                                    10   attorney base that would require adjustments to compensation projections while the firm rebuilt. In

                                                                    11   the end, Sedgwick believed that it was viable because it was exploring and considering all options
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   while at the same time generally paying its debts as they came due.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13            24.      Even after equity partner departures and other set-backs, approximately thirty-one
                                            ATTORNEYS AT LAW




                                                                    14   equity partners stayed committed to the firm. They vowed to stay with the firm continuing to work,

                                                                    15   originate new business, and carried on while Sedgwick explored options to resize the firm, locate a

                                                                    16   merger firm, or a firm that could acquire select partners and assets. As the year went on, these

                                                                    17   partners received far less – in most cases less than 50% – of their anticipated income while working

                                                                    18   hard for the firm and the firm’s clients, and creating value that would have been lost and not

                                                                    19   available to creditors.

                                                                    20            25.      The firm was projected to make a profit at the end of 2017, though clearly not in the

                                                                    21   range of expectations of the equity partners. The equity partners recognized that while the firm was

                                                                    22   and could remain profitable, it was unrealistic to expect a sufficient number of equity partners,

                                                                    23   associates, and staff to remain through a long rebuilding process with an uncertain outcome. Under

                                                                    24   those circumstances, the firm would unlikely be able to recruit replacements to keep it operating. In

                                                                    25   short, the equity partners recognized that despite their best efforts to keep the firm going, continuing

                                                                    26   operations was no longer a viable or realistic alternative on a long term basis. Accordingly, the

                                                                    27   equity partners voted in December 2017 to wind up the firm.

                                                                    28


                                                                         DOCS_SF:96142.6 77998/001                         8
                                                                     Case: 18-31087          Doc# 2    Filed: 10/02/18    Entered: 10/02/18 12:24:17        Page 8 of 18
                                                                     1            26.      While Sedgwick was not able to achieve the goal of merging with or entering into a

                                                                     2   multi-lateral acquisition with another law firm, the firm believes that the hard work of its former

                                                                     3   equity partners helped preserve an operation that would have closed much sooner and left employees

                                                                     4   without an opportunity to transition to new jobs and attorneys without a platform to continue serving

                                                                     5   their clients at another firm. In fact, it is believed that every lawyer and staff member who wished to

                                                                     6   remain in the work force was able to find suitable new employment and I do not believe this would

                                                                     7   have been possible had this devoted group not stayed to the end rather than electing to wind up the

                                                                     8   firm at a much earlier time.

                                                                     9   E.       Debtor’s Liquidation and Wind Down

                                                                    10            27.      After entering its wind down phase in January 2018, the firm discontinued providing

                                                                    11   legal services. All attorneys had departed the firm and Sedgwick was left with a skeleton staff to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   assist with the wind down of its operations. The firm and its remaining employees worked to remove
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   property from Sedgwick’s former offices, which included removing client files and other property
                                            ATTORNEYS AT LAW




                                                                    14   that was regarded as having value to Sedgwick.

                                                                    15            28.      In May 2018, Sedgwick terminated the last of its employees. It should be noted that

                                                                    16   all employees were paid in full for their services as well as their accrued but unused PTO at the time

                                                                    17   they left the firm. While Sedgwick no longer has any employees, the firm does hire a handful of

                                                                    18   former employees as consultants to assist with wind down matters that includes rollover and

                                                                    19   termination of 401(k) plan, payment of tax claims, preparation of tax returns, and other tasks

                                                                    20   associated with the wind down of a law firm. The Debtor expects that it will continue to use certain

                                                                    21   former employees for wind down tasks to the extent necessary.

                                                                    22   F.       Storage of Client Files

                                                                    23            29.      Like most, if not all law firms, Sedgwick hired a third party vendor to store client

                                                                    24   files. In this case, Sedgwick hired GRM Document Services (“GRM”) as its sole provider to store

                                                                    25   client files. As of the Petition Date, the Debtor estimates that GRM holds approximately 170,000

                                                                    26   boxes of client files in various warehouses around the country. The Debtor is incurring charges to

                                                                    27   store client files that are no longer providing any benefit to the estate. As a result, the Debtor plans to

                                                                    28   file a motion in the near term where it will request authorization to return or destroy client files in


                                                                         DOCS_SF:96142.6 77998/001                          9
                                                                     Case: 18-31087          Doc# 2     Filed: 10/02/18    Entered: 10/02/18 12:24:17        Page 9 of 18
                                                                     1   accordance with procedures that have been implemented and approved in other law firm dissolutions

                                                                     2   in this Court.

                                                                     3   G.       Settlement Discussions Regarding Clawback of Distributions to Equity Partners

                                                                     4            30.      In the late spring 2018, Sedgwick retained Development Specialist, Inc. (“DSI”) as its

                                                                     5   financial advisor. Sedgwick hired DSI to analyze distributions made to equity partners in 2017 and

                                                                     6   to determine whether and to what extent former equity partners should be required to return these

                                                                     7   distributions as improper returns of capital or to what extent, if any, they received compensation

                                                                     8   draws that were not off-set by reasonably equivalent value.

                                                                     9            31.      Sedgwick and the members of the Dissolution Committee have held approximately

                                                                    10   six telephonic meetings with former equity partners. The Debtor used these meetings to begin

                                                                    11   discussions about the terms and conditions of voluntarily returning and settling the affirmative
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   claims the firm might have against former equity partners. Sedgwick believes that both the firm and
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   former equity partners are committed to reaching a resolution regarding the recovery of these
                                            ATTORNEYS AT LAW




                                                                    14   distributions because it will avoid unnecessary litigation and preserve estate assets that can otherwise

                                                                    15   be used to pay the allowed claims of creditors sooner.

                                                                    16            32.      At the same time, Sedgwick commenced discussions with approximately twelve of its

                                                                    17   larger creditors. Most if not all of these creditors voiced an interest in serving as an ad hoc

                                                                    18   committee of creditors until an official committee was appointed after the commencement of a

                                                                    19   chapter 11 case. As a result, the firm believed it would be productive to engage with this group of

                                                                    20   creditors to determine whether the parameters of an agreement could be reached regarding the claw-

                                                                    21   back of distributions to equity partners. It was Sedgwick’s intention use any agreement reached with

                                                                    22   this ad-hoc creditor group as the framework of a plan of liquidation. Sedgwick hosted three

                                                                    23   telephonic meetings during which the firm provided information regarding Sedgwick’s financial

                                                                    24   circumstances in 2017, the distributions made to equity partners, and a range of recoveries the

                                                                    25   Debtor believed was supported the firm’s financials and other pertinent information.

                                                                    26            33.      While Sedgwick believed the meetings were productive, the ad hoc group of creditors

                                                                    27   was not willing to continue negotiations outside the context of a formal bankruptcy filing. Upon its

                                                                    28   appointment, the firm intends to engage with an official committee of unsecured creditors and the


                                                                         DOCS_SF:96142.6 77998/001                        10
                                                                     Case: 18-31087         Doc# 2    Filed: 10/02/18    Entered: 10/02/18 12:24:17         Page 10 of 18
                                                                     1   former equity partners to reach a resolution regarding the return of capital and compensation draws.

                                                                     2   The Debtor believes consensually resolving the claw-back claims is most beneficial because it will

                                                                     3   avoid unnecessary expense of litigation, help preserve assets, and provide for a quicker distribution

                                                                     4   to the holders of allowed claims after the approval of a plan of liquidation.

                                                                     5                                                       III.

                                                                     6   A.       First Day Motions

                                                                     7            34.      To minimize adverse effects of the commencement of the bankruptcy case, the

                                                                     8   Debtor has requested various types of relief in the motions filed concurrently with my Declaration

                                                                     9   (each, a “First Day Motion” and collectively, the “First Day Motions”). Capitalized terms not

                                                                    10   otherwise defined herein shall have the same meanings as set forth in the relevant First Day Motions

                                                                    11   listed below.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            35.      I have reviewed each of these First Day Motions (including the exhibits and
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   schedules thereto), and I incorporate by reference the factual statements set forth in the First Day
                                            ATTORNEYS AT LAW




                                                                    14   Motions. The facts stated therein are true and correct to the best of my knowledge, information and

                                                                    15   belief, and I believe that the type of relief sought in each of the First Day Motions is: (a) necessary to

                                                                    16   enable the Debtor to operate under chapter 11 with minimal disruption to its current operations; and

                                                                    17   (b) essential to maximizing the value of the Debtor’s assets for the benefit of its estate and creditors.

                                                                    18            36.      I believe that the relief requested in the First Day Motions if not granted could have

                                                                    19   an immediate and irreparably harmful impact on the Debtor’s wind down to the detriment of all of

                                                                    20   the creditor constituencies in this case. I believe that payment of the prepetition claims identified in

                                                                    21   the First Day Motions will forestall such irreparable harm and that all the Debtor’s creditors will

                                                                    22   ultimately benefit from the relief requested therein.

                                                                    23   B.       Responsible Individual Application

                                                                    24            37.      By this application, the Debtor seeks to approve the appointment of Curtis D. Parvin

                                                                    25   (“Mr. Parvin”) (Dissolution Committee chair), Bruce D. Celebrezze (“Mr. Celebrezze”), and

                                                                    26   myself (collectively, the “Responsible Individuals”), each members of the Debtor’s Dissolution

                                                                    27   Committee, as the designated individuals with primary responsibility to administer this case on

                                                                    28   behalf the Debtor.


                                                                         DOCS_SF:96142.6 77998/001                         11
                                                                     Case: 18-31087         Doc# 2    Filed: 10/02/18     Entered: 10/02/18 12:24:17        Page 11 of 18
                                                                     1            38.      I believe that it will be most efficient if each of the Dissolution Committee members

                                                                     2   is designated as responsible individuals. While the members of the Dissolution Committee will

                                                                     3   collectively make decisions regarding the administration of this case, they have attempted to divide

                                                                     4   the responsibilities and tasks to wind down the firm since their appointment. Now that the case has

                                                                     5   been filed, they intend to continue dividing labor among them during the pendency of the Debtor’s

                                                                     6   chapter 11 case. The Responsible Individuals will endeavor to each attend the necessary hearing but

                                                                     7   in the event a conflict arises one or more of the others will be able to attend and make the necessary

                                                                     8   decisions to the extent necessary.

                                                                     9            39.      The contact information of the Dissolution Committee Members is:

                                                                    10                              Gregory C. Read
                                                                                                     2646 Dupont Drive,
                                                                    11                               Suite 60 #503
                                                                                                     Irvine, CA 92612
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                               gregory.read@sedgwickdissolution.com
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                              Curtis D. Parvin
                                            ATTORNEYS AT LAW




                                                                                                     2646 Dupont Drive
                                                                    14                               Suite 60 #503
                                                                                                     Irvine, CA 92612
                                                                    15                               curtis.parvin@sedgwickdissolution.com

                                                                    16                              Bruce Celebrezze
                                                                                                     2646 Dupont Drive,
                                                                    17                               Suite 60 #503
                                                                                                     Irvine, CA 92612
                                                                    18                               Bruce.celebrezze@sedgwickdissolution.com
                                                                         C.       Motion to Maintain Existing Bank Accounts
                                                                    19            and Continue Use of Cash Management System
                                                                    20            40.      In the ordinary course of business, the Debtor maintains a cash management system
                                                                    21   that provides well-established processes for the collection, concentration, management, and
                                                                    22   disbursement of funds generated and used in its operations (the “Cash Management System”). The
                                                                    23   Cash Management System is a centralized process that was specifically designed to accommodate
                                                                    24   the Debtor’s business operations and continues to be used in its wind down.
                                                                    25            41.      The Cash Management System consists of: twenty-three (23) bank accounts, which
                                                                    26   consist of disbursement, operating, pass-through, and trust accounts (collectively, the “Bank
                                                                    27   Accounts”). A complete list of the Bank Accounts is annexed hereto as Exhibit A. The Bank
                                                                    28


                                                                         DOCS_SF:96142.6 77998/001                         12
                                                                     Case: 18-31087         Doc# 2      Filed: 10/02/18   Entered: 10/02/18 12:24:17       Page 12 of 18
                                                                     1   Accounts are held at Citibank, N.A. (“Citibank”), which is an approved depository on the United

                                                                     2   States Trustee Region 17 List of Authorized Depositories.

                                                                     3            42.      The Bank Accounts are necessary because the Debtor and its advisor continue to

                                                                     4   collect accounts receivable. Plus, the Debtor will need the Bank Accounts to administer its chapter

                                                                     5   11 case. However, as the Debtor continues to wind-down its affairs, the Debtor expects to close

                                                                     6   Bank Accounts that are no longer necessary. For example, the Debtor does not expect to need all of

                                                                     7   the Local Operating Accounts, unless and only to the extent former clients might wire accounts

                                                                     8   receivable to these accounts. Further, the Debtor holds cash in the trust accounts that belongs to

                                                                     9   former clients. The Debtor is in the process of transferring such funds to former clients or using the

                                                                    10   funds to pay accounts receivable upon the necessary authorization from former clients. Once the

                                                                    11   funds from the Trust Accounts are full disbursed, the Debtor will close the trust accounts.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            43.      In the ordinary course of the operation and maintenance of the Cash Management
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   System, the Debtor incurs routine bank charges and fees relating to the administration of the Cash
                                            ATTORNEYS AT LAW




                                                                    14   Management System. While it is difficult to readily determine the aggregate amount of unpaid

                                                                    15   prepetition banking fees as of the Petition Date (given, for example, the bank’s varying timing of

                                                                    16   charging/deducting such fees from a given account), on average, the Debtor pays approximately

                                                                    17   $1,000 in monthly banking fees and charges associated with the Bank Accounts. The Debtor seeks

                                                                    18   authority, in its sole discretion, to pay any such routine prepetition banking fees and charges owed to

                                                                    19   Citibank.

                                                                    20            44.      The United States Trustee has established certain operating guidelines for debtors-in-

                                                                    21   possession. One such provision requires a chapter 11 debtor-in-possession to close all existing bank

                                                                    22   accounts and open new bank accounts. This requirement, designed to provide a clear line of

                                                                    23   demarcation between prepetition and postpetition claims and payments, helps protect against the

                                                                    24   inadvertent payment of prepetition claims by preventing banks from honoring checks drawn before

                                                                    25   the Petition Date.

                                                                    26            45.      The Debtor seeks a waiver of the United States Trustee’s requirement to close the

                                                                    27   Bank Accounts and open new postpetition bank accounts. If strictly enforced in this chapter 11 case,

                                                                    28   I believe the requirement to close and open new accounts would cause a disruption in the Debtor’s


                                                                         DOCS_SF:96142.6 77998/001                         13
                                                                     Case: 18-31087         Doc# 2    Filed: 10/02/18     Entered: 10/02/18 12:24:17       Page 13 of 18
                                                                     1   ability to collect and receive outstanding accounts receivable, which are the primary assets of the

                                                                     2   Debtor and would impair the Debtor’s ability to maximize the collection of cash for the benefit of all

                                                                     3   parties in interest. Maintenance of the Bank Accounts and the Cash Management Systems will

                                                                     4   greatly facilitate the Debtor’s wind down during the pendency of this chapter 11 case.

                                                                     5            46.      If the Bank Accounts were closed, the Debtors would have to open new accounts and

                                                                     6   then attempt to arrange alternative electronic and manual payment procedures for payments out of

                                                                     7   the Debtors’ accounts, which would disrupt the flow of postpetition accounts receivable. In

                                                                     8   addition, closing the Bank Accounts would require the Debtor to cancel and reinstitute wire transfer

                                                                     9   instructions. These disruptions would severely impact and could irreparably harm the Debtor’s

                                                                    10   ability to efficiently wind down the firm. To avoid these disruptions and delays in the wind down of

                                                                    11   the Debtor’s business, the Debtor should be permitted to maintain its existing Bank Accounts and, if
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   necessary, to open new accounts as debtor-in-possession accounts or to close any unneeded existing
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   accounts. The Debtor requests that banks be authorized to honor the Debtor’s request to open or
                                            ATTORNEYS AT LAW




                                                                    14   close any bank accounts; provided, however, that any new account is established at a bank insured

                                                                    15   with the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance

                                                                    16   Corporation and that is organized under the law of the United States or any State therein.

                                                                    17            47.      To guard against improper transfers resulting from the postpetition honoring of

                                                                    18   prepetition checks, the Debtor will promptly notify Citibank not to honor checks drawn on the

                                                                    19   Debtor’s accounts before the Petition Date, except upon limited Court-approved exceptions. Subject

                                                                    20   to a prohibition against honoring prepetition checks or offsets without specific authorization from

                                                                    21   this Court, the Debtor requests that it be authorized to maintain and continue the use of these

                                                                    22   accounts in the same manner and with the same account numbers, styles and document forms as

                                                                    23   those employed during the prepetition period.

                                                                    24            48.      If the relief requested herein is granted, the Debtor will not pay, and Citibank will be

                                                                    25   required not to pay, any debts incurred before the Petition Date, other than as specifically authorized

                                                                    26   through this Motion or otherwise ordered by the Court.

                                                                    27            In addition to the above, to require the Debtor to close the Bank Accounts and establish new

                                                                    28   accounts would require considerable time and expense with no real benefit to the Debtor’s estates.


                                                                         DOCS_SF:96142.6 77998/001                          14
                                                                     Case: 18-31087         Doc# 2     Filed: 10/02/18     Entered: 10/02/18 12:24:17        Page 14 of 18
                                                                     1   The Debtor maintains a limited work-force and it would be a waste of resources to require the

                                                                     2   Debtor to close and open accounts when the Debtor’s accounting system can account for and track

                                                                     3   pre and postpetition transactions. Permitting the Debtor to continue using its existing Bank Accounts

                                                                     4   is essential to a smooth and orderly transition of the Debtor into chapter 11 and to avoid the delay of

                                                                     5   the collection of accounts receivable.

                                                                     6            As part of the relief requested, the Debtor also seeks a waiver of the requirement by the

                                                                     7   United States Trustee for Region 17 to establish specific bank accounts for tax payments. See

                                                                     8   Region 17 United States Trustee Guidelines, § 4.4.6. The Debtor believes that tax obligations can be

                                                                     9   paid most efficiently out of the existing Bank Accounts, that the U.S. Trustee can adequately

                                                                    10   monitor the flow of funds into, among, and out of the Bank Accounts through the Debtor’s required

                                                                    11   monthly operating reports, and that the creation of new debtor-in-possession accounts designated
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   solely for tax obligations would be unnecessary and inefficient. Plus, the Debtor believes that most if
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   not all of its tax obligations have been satisfied.
                                            ATTORNEYS AT LAW




                                                                    14            49.      The Debtor hereby requests authority to maintain the Bank Accounts and utilize them

                                                                    15   pursuant to the existing Cash Management System described above. I do not believe that allowing

                                                                    16   the Debtor to do so will prejudice their estates or any party-in-interest. If the relief requested herein

                                                                    17   is granted, the Debtor will not pay any debts incurred before the Petition Date unless specifically

                                                                    18   authorized by this Court pursuant to a separate motion.

                                                                    19   D.       Motion to Reject Real Property Leases

                                                                    20            50.      In conjunction with its discontinuation of legal services and its formal winddown, the

                                                                    21   Debtor determined that it has no further use for the Leased Premises. In the fall of 2017, the Debtor,

                                                                    22   through counsel, embarked on a process to terminate the Leases on terms that were mutually

                                                                    23   agreeable with each of the landlords. In certain instances, the Debtor entered into termination

                                                                    24   agreements that were fully performed prior to the commencement of this case. In other instances, the

                                                                    25   Debtor entered into lease termination agreements that were not fully performed before the

                                                                    26   commencement of this case. And in others no termination agreement was ever executed. However,

                                                                    27   in all instances, the Debtor turned over and removed any personal property of value from the Leased

                                                                    28   Premises well before the Petition Date. As of the Petition Date, the Debtor is no longer occupying


                                                                         DOCS_SF:96142.6 77998/001                         15
                                                                     Case: 18-31087         Doc# 2    Filed: 10/02/18     Entered: 10/02/18 12:24:17       Page 15 of 18
                                                                     1   any of the Leased Premises. It should be noted that subtenants might be using certain of the Leased

                                                                     2   Premises. For the avoidance of doubt, the Leases subject to this Motion include all of the subleases

                                                                     3   that the Debtor was party to as of the Petition Date. In the end, the Debtor is seeking to reject the

                                                                     4   Leases to ensure that it no longer has any postpetition obligation to pay rent or any other charges that

                                                                     5   might have accrued under the Leases.

                                                                     6            The Debtor seeks to reject the Leases, in accordance with principles of sound business

                                                                     7   judgment, based on the belief that the Leases no provide any benefit to the Debtor or its estate as the

                                                                     8   Debtor no longer provides legal services and is in dissolution. Thus, I believe the Leases will be a

                                                                     9   burden to the Debtor’s estate if they are not rejected. As set forth in the Motion, the Debtor has no

                                                                    10   further use for the Leased Premises and the Leases no longer provides any economic benefit to the

                                                                    11   Debtor in connection with wind down of the firm, and the Debtor turned over possession of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Leased Premises well before the Petition Date.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13            Additionally, I believe that there is no net benefit that can be realized from an attempt to
                                            ATTORNEYS AT LAW




                                                                    14   market and assign the Leases for several reasons, including because the Debtor would have to pay

                                                                    15   rent while they marketed the sale and assignment of the Leases, and the Debtor is no longer in

                                                                    16   possession of any the Leased Premises so it would be impossible to assume and assign the Leases in

                                                                    17   exchange for any benefit. There is no guarantee they would find an acceptable assignee and the

                                                                    18   Debtor believes it is more prudent to reject the Leases immediately so that cash is not needlessly

                                                                    19   used for what could otherwise be used to fund this administration of this case and distributions to

                                                                    20   general unsecured creditors. As a result, the Debtor has determined that the cost of performing their

                                                                    21   obligations under the Rejected Lease and incurring unnecessary administrative expenses will exceed

                                                                    22   any realistic sales price. Thus, the Debtor submits that rejection of the Leases is in the best interests

                                                                    23   of the Debtor’s estate and creditors, and other parties in interest.

                                                                    24            In addition, the Debtor seeks authority to abandon any owned personal property located at

                                                                    25   the Leased Premises on the Rejection Effective Date, as is, where is. Prior to the Debtor’s prepetition

                                                                    26   abandonment of the Leased Premises, the Debtor removed any personal property that had value

                                                                    27   (including all client files) and returned any leased equipment or property owned by third parties. I

                                                                    28   believe the costs associated with liquidating any personal property assets remaining at the Leased


                                                                         DOCS_SF:96142.6 77998/001                         16
                                                                     Case: 18-31087         Doc# 2   Filed: 10/02/18      Entered: 10/02/18 12:24:17        Page 16 of 18
                                                                     1   Premises on the Rejection Effective Date will likely approach or exceed the value of such assets.

                                                                     2   Accordingly, I believe that the personal property at the Leased Premises, if any, has inconsequential

                                                                     3   value to the estate and should be abandoned as of the Rejection Effective Date.

                                                                     4   E.       Motion for Order Extending Time to File
                                                                                  Schedules of Assets and Liabilities and Statements of Financial Affairs
                                                                     5
                                                                                  I believe that cause exists for an extension. As of the Petition Date, the Debtor does not have
                                                                     6
                                                                         any employees. In January 2018, the Debtor terminated substantially its entire administrative staff in
                                                                     7
                                                                         connection with the commencement of the Firm’s dissolution. While a handful of employees
                                                                     8
                                                                         remained through May 2018, they are no longer employed by the Debtor as of the Petition Date. As
                                                                     9
                                                                         a result, I believe that it will take additional time to prepare the Schedules. The members of the
                                                                    10
                                                                         Debtor’s Dissolution Committee do not have all of the information readily available and they
                                                                    11
                                                                         anticipate that they will need to hire certain former employees of the Debtor to assemble the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                         information needed to complete the Schedules. The Debtor believes that there is a considerable
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                         amount of information necessary to provide a complete perspective of the Debtor’s financial
                                                                    14
                                                                         situation as of the Petition Date and that it will require significant effort and more time than is
                                                                    15
                                                                         provided by Bankruptcy Rule 1007(c).
                                                                    16
                                                                                  Accordingly, the Debtor requests that the Court extend the deadline for filing the Schedules
                                                                    17
                                                                         to November 27, 2018. Given that the requested extension of time is relatively short (42 days) and
                                                                    18
                                                                         will allow the Debtor to file complete and accurate Schedules, I believe that the requested extension
                                                                    19
                                                                         will not prejudice any party in interest. In addition, counsel for the Debtor will inform the Office of
                                                                    20
                                                                         the United States Trustee of its intent to seek a forty-two (42) day extension. Based on the
                                                                    21
                                                                         foregoing, the Debtor submits that “cause” exists for the Court to grant the requested extension.
                                                                    22

                                                                    23

                                                                    24
                                                                                                       [Remainder of page intentionally left blank]
                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:96142.6 77998/001                        17
                                                                     Case: 18-31087         Doc# 2   Filed: 10/02/18     Entered: 10/02/18 12:24:17         Page 17 of 18
Case: 18-31087   Doc# 2   Filed: 10/02/18   Entered: 10/02/18 12:24:17   Page 18 of 18
